Citation Nr: 1453736	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized, inpatient hospital expenses incurred at Munson Medical Center from November 20, 2011, to November 28, 2011. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active duty service from November 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Saginaw, Michigan. 

Below, the Board grants entitlement to payment or reimbursement of the medical expenses incurred at Munson Medical Center for one day, November 20, 2011, the Veteran's first day of treatment at the emergency room and subsequent hospital admission.

However, the issue of entitlement to payment or reimbursement of the medical expenses incurred during the remaining days of this non-VA hospitalization from November 21, 2011, through November 28, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 20, 2011, the Veteran presented to the emergency room at Munson Medical Center due to persistent nausea and vomiting; she was unable to keep her necessary medications down.  She was discharged on November 28, 2011.

2.  The medical care the Veteran received at Munson Medical Center on the first day of care, November 20, 2011, was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Under the circumstances, treatment from a VA facility was not feasibly available on November 20, 2011, and efforts to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred at Munson Medical Center on November 20, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of unauthorized medical services in connection with hospital treatment received at Munson Medical Center, a non-VA hospital, from November 20, 2011, to November 28, 2011.  

A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment, and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2014). 

The Veteran is currently service connected for chondromalacia of the left knee and pes anserine bursitis with chondromalacia of the right knee.  There is no evidence or allegation that the medical treatment received on November 20, 2011, involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the provisions of 38 U.S.C.A. § 1728 do not apply.

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, states that emergency services exist where treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17 .1008. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2014).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130 (2014).

On November 20, 2011, the Veteran presented to the emergency department of Munson Medical Center, a non-VA hospital, with complaints of persistent nausea and vomiting.  She was unable to take the narcotic that she is dependent upon for the management of her chronic back pain, as well as an antibiotic that had been recently prescribed for Methicillin Sensitive Staphylococcus Aureus (MSSA) cellulitis of the lower extremities.  In the emergency room, she was treated with medications to help alleviate her gastrointestinal symptoms and her case was discussed with the hospitalist for admission.  The emergency department report shows diagnoses of recurrent nausea and vomiting in a patient with previous history of same, and lower extremity cellulitis with inability to take medications because of her symptoms.  She was admitted to the hospital for further treatment and evaluation.  

Later that day, the Veteran underwent an upper endoscopy to rule out any upper GI etiology.  Post-operative diagnoses were mild antral gastritis; rule out underlying Helicobacter pylori; and a significant amount of secretion/biliary fluid within the stomach but no gastric solid food contents.  The attending physician stated that, at that time, the Veteran did not have any significant findings that would explain her symptoms.  Following further studies and evaluation, the Veteran was discharged from Munson Medical Center on November 28, 2011.  

In January 2012, the Saginaw VAMC received the Veteran's claim for reimbursement or payment of expenses incurred at Munson Medical Center from 
November 20, 2011, to November 28, 2011.
In February 2012, the VAMC disapproved the Veteran's claim, reasoning that she refused transfer.  In this regard, the VAMC referenced a non-VA Hospitalization Form that was completed by the Veteran and witnessed by another on November 21, 2011.  On that form, the Veteran checked the box indicating that she chose not to transfer to a VA Hospital and understood that her hospital bill may be submitted to VA for payment consideration but payment is not guaranteed.  The Veteran added, in writing, that she chose not to transfer because of transportation issues.

In June 2012, the claim was additionally reviewed by the Chief of Fee Services who confirmed the disapproval of the claim.  The Chief determined that a VA facility was available to the Veteran for continuation of care once stabilized by the non-VA hospital.

On her June 2012 substantive appeal, the Veteran stated that when she was asked if she wanted to transfer to a VA facility she initially said yes, but was then told that VA no longer provided transportation by ambulance and that the costs incurred, ($4000-$5000) depending on the location transferred to, would be her responsibility.  She added that there is no VA facility in her area other than an outpatient clinic in Traverse City, and that the closest VA facility with emergency services is located in either Saginaw or Ann Arbor.  She felt that a person, such as herself, without transportation had no choice but to use a non-VA facility.  The Veteran also indicated that she was very sick during her admission and that she was only offered one opportunity to transfer to a VA facility at her expense.  She added that she would have willingly transferred had transportation not been an issue.

The Board notes that the Munson Medical Center invoice reflects that the Veteran had no other insurance coverage and was financially liable to Munson.  In addition, the Veteran was enrolled in the VA healthcare system and she apparently had received medical care in the 24 months preceding the emergency care episode.  On her substantive appeal, she referred to having a doctor at the VA outpatient clinic in Traverse City and she is diagnosed with multiple chronic disabilities.  As the VAMC has not contested these assertions, and there is no evidence to the contrary, the Board will presume the conditions to have been met, with the exception of the second and third elements, which will be discussed further. 

After reviewing the lay and medical evidence of record, the Board finds that the Veteran is entitled to reimbursement or payment of the medical expenses incurred at Munson Medical Center on November 20, 2011, the date she received emergency room care and was admitted to the hospital.

The provisions of 38 U.S.C.A. § 1725 provide for reimbursement if the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In light of the circumstances at the time, the Board finds that a prudent layperson could have reasonably expected that delay in seeking medical attention on November 20, 2011, would have been hazardous to life or health.  In this regard, the Board considered that the Veteran had experienced persistent nausea and vomiting and was unable to keep her medications down, one of which she is dependent upon and the other was to treat a contagious MSSA infection.  The Board also considered the Veteran's report that her doctor at the VA outpatient clinic told her to go to Munson Medical Center if she faced an emergency health issue.
 
Additionally, the Board finds that, under these circumstances, it would be unreasonable to expect the Veteran to forgo treatment at the non-VA hospital that is located in the same city that she resides, in favor of the nearest open VA facility with emergency services which is located over 100 miles from her home.  

Resolving any doubt in the Veteran's favor, the criteria for payment or reimbursement of the medical expenses incurred at Munson Medical Center on November 20, 2011, the date of emergency room care and hospital admission, is granted, under the provision of 38 U.S.C.A. § 1725.  The issue of entitlement to payment or reimbursement of the medical expenses incurred for the remaining hospital days will be discussed below.

ORDER

Payment or reimbursement of unauthorized, non-VA medical expenses incurred on November 20, 2011, is granted; to this extent only, the appeal is allowed.


REMAND

With regard to entitlement to payment or reimbursement for the medical expenses incurred from November 21-28, 2011, at Munson Medical Center, additional development is necessary.  

The VAMC denied the Veteran's claim on the bases that a VA facility was available to the Veteran for continuation of care once stabilized by the non-VA hospital.  As noted, the Veteran signed a form indicating that she chose not to be transferred to a VA facility, but she asserts that she was only given one opportunity at the beginning of her hospital stay to transfer.  She also limited her answer by reporting that she chose not to transfer because of transportation issues, which she later described as her inability to pay for the reported high transportation costs to the nearest VA facility.

To help resolve the remaining issue, the Board finds that an opinion is needed to determine the Veteran's point of stabilization during her hospital stay.  While the Board determined herein that the Veteran was in need of emergent treatment on November 20, 2011, it is unclear when the Veteran's condition stabilized to the extent that she could be safely transferred to a VA facility.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's Medical Administrative Services (MAS) folder to an appropriate VA physician for the purpose of obtaining an opinion as to the point of stabilization.  
After a complete review of the folder, the physician is asked to respond to the following: 

As to the Veteran's continued hospitalization from November 21-28, 2011, at Munson Medical Center, (1) at what point did her condition stabilize, to the extent that she could be transferred to a VA facility?; and (2) was a VA facility feasibly available, with sufficient bed space, for receipt and appropriate treatment of the Veteran, when she became stable for transfer?  

**The Board has granted entitlement to payment for the medical expenses incurred on November 20, 2011, only.  

A complete rationale should be provided.

2.  Then, readjudicate the issue of entitlement to payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided from November 21, 2011, to November 28, 2011.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with an SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


